Citation Nr: 1806581	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-22 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for asbestosis. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to November 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO). 

In correspondence dated in September 2012 and February 2014, the Veteran reported that he lost his job because of his service-connected disabilities.  As the Veteran is seeking an increased rating (a rating of 100%) and has submitted evidence of unemployability, the issue of entitlement to TDIU is properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447(2009).  TDIU is intertwined with the issue of an increased rating for asbestosis, and accordingly both issues are remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his February 2014 substantive appeal, the Veteran indicated that his asbestosis related symptoms had been worsening over time.  Treatment records also indicate a worsening of symptoms, showing the Veteran was unable to communicate at times because of a chronic cough.  A review of the records shows that his last examination was in June 2012.  As the Veteran has complained of worsening symptoms and several years have passed since his previous examination, a new examination is needed to properly evaluate the severity of his disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
Regarding the claim for a TDIU, the Veteran should be notified of the requirements to establish such a claim, and requested to complete a formal claim (VA Form 21-8940).  The AOJ should complete any necessary development for this claim.

Finally, it appears the Veteran continues to seek VA treatment.  The AOJ should ensure that VA treatment records relating to asbestosis are updated to the present time.  

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU.  Specifically, the Veteran should be informed as to the information and evidence necessary to substantiate his claim for TDIU, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence will be obtained by VA. The Veteran should also be asked to complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.  Undertake any development necessary for this claim.

2. Obtain and associate with the claims file VA treatment records from July 2016 to the present.

3. After completing the development requested in item 2, arrange for a VA examination to assess the nature and current severity of the Veteran's service-connected asbestosis.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be completed.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  
A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. After undertaking the above actions and any other necessary development, review the record and readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






